Case 2:20-cv-00191-JAW Document 24 Filed 07/20/21 Page 1 of 2          PageID #: 1183




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

LONA D.,                               )
                                       )
             Plaintiff,                )
                                       )
      v.                               )      No. 2:20-cv-00191-JAW
                                       )
ANDREW M. SAUL,                        )
Commissioner of                        )
the Social Security Administration,    )
                                       )
             Defendant.                )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On June 2, 2020, the Plaintiff, Lona D., through counsel, filed a complaint in

this Court, seeking judicial review of the Commissioner of the Social Security

Administration’s (SSA) denial of her claim for social security disability benefits and

supplemental security income. Compl. (ECF No. 1). On October 26, 2020, the SSA

answered the Complaint, Answer (ECF No. 10), and filed the administrative record,

Administrative R. (ECF No. 11).       On December 10, 2020, the Plaintiff filed an

itemized statement of errors, asserting four errors with the Administrative Law

Judge’s decision. Pl.’s Itemized Statement of Errors (ECF No. 15). On January 8,

2021, the SSA responded in opposition. Def.’s Opp’n to Pl.’s Itemized Statement of

Errors (ECF No. 19). Oral argument was held on March 9, 2021, Min. Entry (ECF

No. 22), and on May 4, 2021, the Magistrate Judge issued a Recommended Decision,

finding no reversible error and recommending this Court affirm the SSA’s decision.
Case 2:20-cv-00191-JAW Document 24 Filed 07/20/21 Page 2 of 2      PageID #: 1184




Report and Recommended Decision (ECF No. 23). The Plaintiff did not object to the

Recommended Decision.

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. The Court

concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision and determines no further proceeding is necessary.

      1.    The Court AFFIRMS the Report and Recommended Decision of the
            Magistrate Judge (ECF No. 23).

      2.    The Court ORDERS that the Commissioner’s decision be and hereby is
            AFFIRMED.

      3.    The Court DISMISSES without prejudice the Plaintiff’s Complaint
            (ECF No. 1).


      SO ORDERED.

                                     /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE

Dated this 20th day of July, 2021




                                        2
